United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-3954
                     ___________________________

                              Sabrina A. Wagoner

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Nancy A. Berryhill, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                            Submitted: July 5, 2017
                             Filed: July 11, 2017
                                [Unpublished]
                                ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.
        Sabrina A. Wagoner appeals the district court’s1 order affirming an unfavorable
decision on her applications for disability insurance benefits and supplemental
security income. Upon de novo review, see Igo v. Colvin, 839 F.3d 724, 728 (8th Cir.
2016), we agree with the district court that substantial evidence on the record as a
whole supports the administrative law judge’s (ALJ’s) weighing of the physician-
opinion evidence on Ms. Wagoner’s residual functional capacity (RFC), see Myers
v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013) (RFC determination must be based on
all relevant evidence--medical records, observations of treating physicians and others,
and claimant’s own description of her limitations--and must be supported by some
medical evidence); Johnson v. Astrue, 628 F.3d 991, 994 (8th Cir. 2011) (form
consisting of series of check marks assessing RFC, which is determination for ALJ
to make, amounts to conclusory opinion that may be discounted if contradicted by
other objective medical evidence); Charles v. Barnhart, 375 F.3d 777, 783 (8th Cir.
2004) (generally when consulting physician examines claimant only once, opinion
is not considered substantial evidence). Because the ALJ properly relied on the
vocational expert’s (VE’s) response to the first hypothetical that the ALJ posed,
which was consistent with the ALJ’s RFC findings, see Gieseke v. Colvin, 770 F.3d
1186, 1189 (8th Cir. 2014), we find no merit to Ms. Wagoner’s argument concerning
the VE’s testimony. The judgment of the district court is affirmed.
                        ______________________________




      1
        The Honorable Mark E. Ford, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-